DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed December 12, 2021. Claims 1, and 16 have been amended. Claims 1-30 are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed December 12, 2021 with respect to the previous claim objection have been fully considered. Applicant’s amendments to claim 1 render the previous objection moot.
Applicant’s arguments and amendments filed December 12, 2021 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. Applicant has amended independent claims 1 and 16 to include language that attempts to explicitly recite controlling a vehicle according to the recited object tracking which renders the claimed invention eligible subject matter. However, as further shown below the present amendment gives rise to new grounds of rejection under 35 U.S.C. 112(a) because the present amendments are not supported in Applicant’s original disclosure. The relevant portions of Applicant’s Specification do not support controlling a vehicle according to the claimed object tracking but rather supports providing a warning to a driver (See at least ¶10 of Applicant’s Specification). Examiner notes that providing a warning is normally 
Applicant’s arguments and amendments filed December 12, 2021 with respect to the previous 35 U.S.C. 112(a) rejections have been fully considered. Applicant has amended claims 1 and 16 thereby rendering the previous rejections moot. 
Applicant’s arguments and amendments filed December 12, 2021 with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.
Applicant’s arguments and amendments filed December 12, 2021 with respect to the previous 35 U.S.C. 102 rejections have been fully considered and are persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-30 are directed to the abstract idea of obtaining perception data with generic sensors, and analyzing that data with generic computer components, as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. generic sensors, are recited at a high level generality and do not impose meaningful limits on the claimed invention.
Claim 1 recites in relevant part a first-sensor positioned at a first-location on a host-vehicle, the first-sensor detecting and tracking objects in a first-field-of-view, a plurality of second-sensors positioned at a plurality of second-locations different than the first-location, each of said plurality of second-sensors detecting objects in its respective second-field-of-view that at least partially overlaps the first-field-of-view, and a controller configured to track at least one object-of-interest in the first-field-of-view; determining, during the tracking, that the first field-of-view has become obstructed, responsive to determining that the first field-of-view has become obstructed select a second-sensor that has a least obstructed view of the object-of-interest among the plurality of second-sensors receive sensor data from the second-sensor including the object-of-interest, use the sensor data to track the object-of-interest until the first field-of-view is no longer obstructed, and operate the host-vehicle to avoid interference or collision with the object-of-interest.
The broadest reasonable interpretation of the claimed invention can be performed in the human mind but for the recitation of generic sensors and a generic controller because the broadest reasonable interpretation of the claimed invention is the collection of perception data and evaluating the sufficiency of the data, which a person can reasonably perform. If a claim, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea, specifically, a mental process. 
Ordinarily, including the claimed operating of a vehicle with a controller to avoid interference or collision would render the claimed invention eligible subject matter because operating a vehicle using a controller cannot be construed as an abstract idea. However, it is unclear that Applicant’s Specification supports that kind of explicit control based on the claimed object tracking. Applicant’s Specification appears to only provide a warning as the final step of the claimed object tracking (See at least ¶10 of Applicant’s Specification). Providing a warning is considered insignificant post-solution activity and does not render the claimed invention subject matter eligible. 
This judicial exception is not integrated into a practical application. The claim recites generic sensors and a generic computing component, i.e. controller, that are recited at a high-level of generality, that the additional elements cannot be considered more than mere instructions to apply the judicial exception using generic sensors and computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic sensors and computer components does not constitute an inventive concept.
Claims 2-15 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to insignificant additional elements that do not impose meaningful limits on the claim, i.e. defining locations of the generic sensors, claiming a generic communications protocol, defining the object-of-interest, etc.
Independent claim 16 is rejected under the same rationale as claim 1 because the claim recites nearly identical subject matter.
	Claims 17-30 depend from claim 16 and are rejected under the same rationale as claims 2-7 above because the claims recite nearly identical subject matter as addressed above.
Therefore, claims 1-30 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
As to claim 1, the recitation “operate the host-vehicle to avoid interference or collision with the object of interest” appears to be new matter. Applicant’s Specification provides in relevant part that the claimed host-vehicle may be an automated vehicle, i.e. fully autonomous, however, “full automation is not requirement” and “it is contemplated that the teachings presented herein are useful when the host-vehicle 12 is operated in a manual-mode where the degree or level of automation may be little more than providing an audible or visual warning to the human-operator who is generally in control of the steering, accelerator, and brakes of the host-vehicle 12. For example, the system 10 may merely assist the human-operator as needed to change lanes and/or avoid interference with and/or a collision with, for example, an object such as an other-vehicle, a pedestrian, or a road sign.”
In other words, there is mention of the claimed vehicle being autonomous, however, this portion of the Specification suggests the claimed invention is intended to provide audible or visual warngings to a driver, rather than perform autonomously as reflected in the claim language “operating the host-vehicle to avoid interference or collision with the object of interest.” Applicant’s Specification does not appear to support operating the host-vehicle to avoid interference or collision with an object but rather providing a warning to a human operator. 
Independent claim 16 is rejected under the same rationale as claim 1.
Claims 2-15 depend from claim 1, and claims 17-30 depend from claim 16.
Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668